SUPREME COURT OF MISSOURI
                                          en banc
IN THE INTEREST OF S.C.,                     )
                                             )
         Appellant,                          )
                                             )
                                             )
v.                                           )      No. SC95049
                                             )
JUVENILE OFFICER,                            )
                                             )
         Respondent,                         )
                                             )
and                                          )
                                             )
MISSOURI ATTORNEY GENERAL,                   )
                                             )
         Intervenor.                         )


           APPEAL FROM THE CIRCUIT COURT OF SAINT LOUIS CITY
                     The Honorable David C. Mason, Judge

                              Opinion issued November 10, 2015

         S.C., a juvenile, challenges the disposition entered for his conviction of first-

degree attempted rape, sections 564.011 and 566.030.1, RSMo Supp. 2013. 1 S.C. asserts

that ordering him to register as a sexual offender for his lifetime, pursuant to sections

211.425 and 589.400.1(6), violates his constitutional rights. This Court has exclusive


1
    All further statutory references are to RSMo Supp. 2013.
jurisdiction pursuant to article V, section 3, of the Missouri Constitution because S.C.

challenges the constitutional validity of a Missouri statute.

       This Court holds that S.C.’s challenge to the enforcement of section 589.400.1(6),

which was not made part of the judgment against S.C., is not ripe for review at this time.

While the lack of justiciablity does not implicate the merits of S.C.’s claims, it does

preclude relief in this action. Accordingly, pursuant to Rule 84.14, this Court will issue

the ruling that the trial court should have entered. S.C.’s claims are dismissed without

prejudice.

                           Factual and Procedural Background

       In March 2014, S.C. was dropped off at Victim’s residence. Victim, aged 41, was

S.C.’s adoptive sister. Victim testified that S.C., while younger than her, was taller and

heavier than she.

       Inside the residence, S.C. approached Victim as she sat on an ottoman, put his

hands around her throat, and started to choke her. Victim questioned S.C. regarding his

actions, and S.C. commanded her to get up. S.C. tried to pull Victim up, but Victim

ended up kneeling on the floor.

       S.C. moved Victim around the room. S.C. tried to lock the front door. At one

point Victim was able to escape S.C.’s hold on her, and Victim attempted to make it to

her bedroom, where she kept a gun. S.C. caught Victim again and threw all of his weight

against her. S.C. demanded she get on the bed, but Victim resisted.

       Victim abandoned her idea of retrieving her gun and instead managed to get to the

kitchen. S.C. cornered her there. S.C. told Victim to pull her pants down. Victim
refused and pleaded with him to not do anything to her. Victim convinced S.C. to move

to the living room, where she hoped someone would see her through the open window

and help her.

       In the living room, S.C. bent Victim over a dining room chair. S.C. pulled down

Victim’s pants and underwear, put his penis on the small of her back, and “humped” her.

Victim thought he was trying to rape her.

       When S.C. finished, Victim escaped, shoeless and in her pajamas, to a neighbor’s

home. The police were called. Victim was transported to the hospital, where she

underwent tests and a sexual assault examination, and was treated. The examination

verified the presence of seminal fluid from swabs of Victim’s lower back, underwear, and

vaginal areas. Further, the DNA testing was found to be consistent with S.C.’s DNA.

       S.C. was charged pursuant to section 211.071, and the juvenile court held a

hearing to determine whether to certify S.C. as an adult. Following that hearing, the

juvenile court declined certification and set the matter for juvenile adjudication. Further,

the trial court held a competency hearing and determined S.C. possessed the capacity to

understand the proceedings against him and to assist in his own defense.

       S.C. then filed a motion in the juvenile court, requesting it to declare Missouri’s

Sex Offender Registration Act and the federal Sex Offender Registration and Notification

Act unconstitutional. The juvenile court took the motion under advisement and

proceeded to the adjudication hearing. At the conclusion of the adjudication hearing, the

juvenile court found S.C. guilty of one count of first-degree attempted rape.



                                             3
       Subsequently, the juvenile court held a dispositional hearing. S.C. inquired about

the status of his motion regarding the constitutional validity of the juvenile and adult sex

offender registries, and the juvenile court indicated that the matter was under

consideration. After receiving evidence in the dispositional hearing, the juvenile court

entered its order and judgment of disposition. The order and judgment of disposition is a

form with a series of boxes with descriptions that the juvenile court may check. Here, the

juvenile court checked the box placing S.C. in the care, custody, and control of the

Division of Youth Services. The juvenile court checked another box, which further

ordered that S.C. “comply with all requirements of sex offender registration pursuant to

Section 211.425 [], including: registering on the juvenile sex offender registry ….” The

juvenile court did not check the box that indicated S.C. was required to register on the

adult sex offender registry.

       S.C. now brings this appeal. S.C. does not challenge any provision of the juvenile

court’s judgment. Rather, S.C. contends that requiring certain juveniles to register under

the adult sexual offender registry is unconstitutional.

                                        Justiciability

       Prior to addressing the merits of S.C.’s asserted constitutional challenges, this

Court must determine whether S.C. presents a justiciable controversy. “A justiciable

controversy exists where the plaintiff has a legally protectable interest at stake, a

substantial controversy exists between parties with genuinely adverse interests, and that

controversy is ripe for judicial determination.” Missouri Health Care Ass’n v. Attorney



                                              4
General of the State of Mo., 953 S.W.2d 617, 620 (Mo. banc 1997) (citing State ex rel.

Chilcutt v. Thatch, 221 S.W.2d 172, 176 (Mo. banc 1949)).

       “The first two elements of justiciability are encompassed jointly by the concept of

‘standing.’” Schweich v. Nixon, 408 S.W.3d 769, 774 (Mo. banc 2013). Standing is a

prerequisite to a court’s authority to address substantive issues. Id. at 779 n.5. If there is

no standing, “the court shall dismiss the action.” Rule 55.27(g)(3); see also Farmer v.

Kinder, 89 S.W.3d 447, 451 (Mo. banc 2002). Standing is a question of law, which is

reviewed de novo. CACH, LLC v. Askew, 358 S.W.3d 58, 61 (Mo. banc 2012). Standing

cannot be waived. Id.

       Even if a party is able to demonstrate standing, the merits of the case will not be

reached unless the issues are ripe. Schweich, 408 S.W.3d at 774. “Ripeness is

determined by whether ‘the parties’ dispute is developed sufficiently to allow the court to

make an accurate determination of the facts, to resolve a conflict that is presently

existing, and to grant specific relief of a conclusive character.” Id. (quoting Missouri

Health, 953 S.W.2d at 621). “Ripeness does not exist when the question rests solely on a

probability that an event will occur.” Buechner v. Bond, 650 S.W.2d 611, 614 (Mo. banc

1983) (citing Lake Carriers Ass’n v. MacMullan, 406 U.S. 498, 506, 92 S. Ct. 1749,

1755, 32 L. Ed. 2d 257 (1972)).

       “In the context of a constitutional challenge to a statute, a ripe controversy

generally exists when the state attempts to enforce the statute.” Missouri Alliance for

Retired Americans v. Dep’t of Labor and Indus. Relations, 277 S.W.3d 670, 677 (Mo.

banc 2009) (quoting Missouri Health, 953 S.W.2d at 621). Yet, there are some situations

                                              5
in which a ripe controversy may exist prior to the statute being enforced. Missouri

Health, 953 S.W.2d at 621. Pre-enforcement of a constitutional challenge to a law is ripe

when “the facts necessary to adjudicate the underlying claims were fully developed and

the law at issue were affecting the plaintiff in a manner that gave rise to an immediate,

concrete dispute.” Id.; see also Planned Parenthood of Kansas v. Nixon, 220 S.W.3d
732, 739 (Mo. banc 2007).

       Here, S.C.’s pre-enforcement challenge to the requirement that he must register on

the adult sex offender registry list for life is premature. The judgment from which S.C.

appeals does not order him to register as a sexual offender for his lifetime. Further, while

the juvenile court potentially could have ordered him to register on the adult sexual

offender registry, it did not do so. The juvenile court only ordered that S.C. register on

the juvenile sexual offender registry; there was no lifetime registration requirement. S.C.

is not required at this time to register for his lifetime on a sexual offender registry, he is a

juvenile, and there has been no attempt to compel him to register on the adult sexual

offender registry, there is no immediate, concrete dispute at this time. Westphal v. Lake

Lotawana Ass’n, Inc., 95 S.W.3d 144, 151 (Mo. App. W.D. 2003); see also Forrest v.

State, 290 S.W.3d 704, 718 (Mo. banc 2009) (finding a defendant’s claim that the lethal-

injection protocol was unconstitutional to not be ripe because it was uncertain what

method would be used to execute him in the future, and the defendant’s claim that the

clemency procedure was arbitrary and capricious was not ripe because he had not yet

sought clemency). Hence, S.C.’s claim is not ripe for review.



                                               6
                                         Conclusion

       S.C.’s challenge to a lifetime requirement to register on the sex offender registry

does not give rise to a justiciable controversy. While the lack of justiciability in this

appeal does not implicate the merits of S.C.’s claims, it does preclude relief in this action

at this time. Accordingly, pursuant to Rule 84.14, this Court will issue the ruling that the

trial court should have entered. S.C.’s claims are dismissed without prejudice.



                                                   __________________________
                                                   GEORGE W. DRAPER III, JUDGE

   All concur.




                                              7